[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT
This action by writ and complaint claiming damages for services rendered came to this court on June 26, 1990 and thence to the present time when the parties appeared and stipulated in court that judgment be entered as hereinafter set forth.
The undersigned, having heard the parties upon their stipulation for judgment finds that it is approved and should be granted and adjudges that judgment be and hereby is entered as of October 22, 1992 in accordance with the terms thereof as in writing on file and as given at the hearing by counsel as follows:
On the second count of the complaint judgment may enter for the plaintiff Meriden-Wallingford Hospital to recover the sum of $273.59 payable by defendant for services rendered to, Kim Fritz, with no costs, no interest and no attorney's fees.
On the first count, in relation to a claim of $1137.02, (William S. Cook, III) judgment may enter for the defendant City of Derby with no costs and no attorney's fees. CT Page 9560
Philip R. Pastore State Trial Referee